

116 HR 4434 IH: Appalachian Regional Commission Reauthorization Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4434IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. McKinley (for himself, Mr. Trone, Mr. Mooney of West Virginia, Mr. Fleischmann, Mrs. Miller, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to reauthorize the Appalachian Regional Commission, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Appalachian Regional Commission Reauthorization Act. 2.Appalachian regional development (a)In generalSection 14703 of title 40, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (4), by striking and at the end;
 (B)in paragraph (5), by striking through 2020. and inserting through 2020; and; and (C)by adding at the end the following:
						
 (6)$180,000,000 for each of fiscal years 2021 through 2025.; and (2)in subsection (c)—
 (A)by striking $10,000,000 and inserting $20,000,000; and (B)by striking 2020 and inserting 2025.
 (b)TerminationSection 14704 of title 40, United States Code, is amended by striking 2020 and inserting 2025. 